Citation Nr: 1645363	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.							
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In March 2015, the Veteran's claim was remanded for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current hepatitis C is due to a disease or injury in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38  C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)). In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)). 

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case. In this regard, the Board notes an evidentiary development letter dated in January 2012 in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for hepatitis C. This letter was sent prior to the initial adjudication of the Veteran's claim in March 2012. The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA. This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case. 38 U.S.C.A. §§ 5103 and 5103A. Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue being decided herein has been obtained and associated with the claims folder. In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.

During the March 2013 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to this claim. These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Additionally, the Board finds there has been substantial compliance with its March 2015 remand directives. The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). The record indicates that the RO took all appropriate steps to obtain a copy of a letter that the Veteran describes was sent to him, possibly in 2002 or 2003, informing him that Veterans who served in Korea in a certain three-year period were at an increased risk for contracting hepatitis C. A negative response was received from the Houston Regional Office in March 2015. Negative responses were also received from the VAMC Fresno Medical Center in April 2015 and from the VA Central California Health Care System (Tulare) in June and July 2015. In September 2015, the RO informed the Veteran that all efforts to obtain the above described letter had been exhausted.

The Veteran was then afforded a VA examination in May 2016. The Board finds that the May 2016 VA examination report is adequate for the purpose of determining the claim decided herein. The examination report reflects review of the claims file. During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results. The examiner also provided diagnoses and an etiology opinion with a rationale that includes discussion of the relevant evidence of record and pertinent medical principles. For these reasons, the Board concludes that the VA examination report and opinion in this case provide an adequate basis for a decision on the Veteran's claim.

The RO later issued a Supplemental Statement of the Case (SSOC) in May 2016. Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

The evidence of record provides sufficient information to adequately evaluate the claim. Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection

The Veteran has claimed entitlement to service connection for hepatitis C. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d). The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). Hepatitis, including hepatitis C, is not listed as a disease under § 3.309 as a chronic disease.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Facts and Analysis

The Veteran essentially contends that he contracted hepatitis C during his service in Korea, possibly after receiving a vaccination from an air-injector gun.

The Veteran's service treatment records are silent for any complaints of or treatment for hepatitis C.

The Veteran's VA medical records indicate that he first sought treatment for hepatitis C around June 2003. Importantly, the Board notes a VA treatment record showing that the Veteran was briefly hospitalized in September 1998 and diagnosed with malingering polysubstance abuse. Additional VA treatment records from March 2000 and June 2003 document a long history of cocaine abuse.

In support of his claim, the Veteran has submitted a May 2003 letter noting that he was scheduled for an appointment at the hepatitis C educational clinic.

At the March 2013 hearing, the Veteran's representative stated that the Veteran had no connection with common hepatitis C exposure methods such as incarceration, intravenous drug use, unprotected sex, or blood transfusions. The Veteran then testified that around 2002 or 2003, he received a letter from VA informing him that he may have been exposed to hepatitis C during his service in Korea. The Veteran explained that this VA letter formed the basis for him to undergo testing, and that he was eventually diagnosed with hepatitis C. As discussed above, the Board notes that  all efforts to obtain this supposed letter have been exhausted.

In July 2015, the Veteran submitted an additional statement alleging that he may have contracted hepatitis C after receiving a vaccination from an air-injector gun.

The Veteran was afforded a VA examination for his hepatitis C in May 2016. After a review of the Veteran's records, the VA examiner noted that the Veteran has been diagnosed with hepatitis C, although the date of diagnosis is not known. The examiner also noted that the Veteran has been an intravenous drug/intranasal cocaine user. A liver biopsy was performed and the Veteran was diagnosed with chronic hepatitis, grade 2, stage 2. The hepatitis C is asymptomatic. The VA examiner determined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner reported that the Veteran stated that he smoked cocaine for 10 years and last used cocaine about twenty years ago. The Veteran stated that he snorted cocaine maybe a couple of times, but denied intravenous drug use. The VA examiner opined that the Veteran's hepatitis C is not related and was not incurred in military service. The examiner noted that there are no records or documentation regarding vaccination and modes of transmission or risk of hepatitis in the Veteran's service treatment records. The examiner further explained that the Veteran's treatment records revealed a history of polysubstance abuse (cocaine). The VA examiner cited peer-reviewed journals to support her medical opinion that the Veteran's history of intranasal drug use was a contributing risk factor to the contraction of hepatitis C.

The Board observes a VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous (IV) drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). In Fast Letter 04-13, it is noted that "occupational exposure to HCV [hepatitis C virus] may occur in the health care setting through accidental needle sticks. A Veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran." The Fast Letter indicates, in its Conclusion section, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. See also VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 (major risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades). VA has recognized that transmission of hepatitis C through air-jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission. VBA Fast Letter 04-13, June 29, 2004.

In light of the evidence of record discussed above, the Board finds that there is no competent and probative medical evidence of a nexus between the Veteran's hepatitis C and an in-service injury or event, and there is therefore currently no basis that would allow for a grant of service connection for hepatitis C.

The Board is compelled to attach substantial probative weight to the VA examiner's medical opinion as it is well reasoned and supported by rationale and the weight of the clinical research in this area. The Board finds that under the circumstance, such evidence is more competent and probative than lay evidence to the contrary that has been presented to suggest that the Veteran's hepatitis C is related to any risk factors associated with his military service. See VBA letter 211B (98-110) (November 30, 1998), and VBA Fast Letter 04-13 (June 29, 2004).

Consideration has been given to the Veteran's testimony, statements and evidence submitted in support of his contentions that it is possible that hepatitis C may be transmitted by air-gun vaccinations. Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38  C.F.R. § 3.303 (a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran's statements, testimony and the other evidence presented on his behalf as to how hepatitis C may be contracted are substantially less probative than the findings of the VA clinician who examined the Veteran and explained that the Veteran's significant history of post-service cocaine abuse was a contributing risk factor for the contraction of hepatitis C. Ultimately, the examiner found that the Veteran's hepatitis C was asymptomatic and not related to or incurred in military service. Further, the matter at hand involves a complex medical assessment that requires medical expertise. While the Veteran is competent to report what comes to him through his senses, he does not have requisite medical expertise to provide a complex medical opinion as to the etiology of his hepatitis C. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In sum, the weight of the medical evidence is against a finding that the Veteran's hepatitis C is related to his military service or any incident thereof. As such, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


